Information Disclosure Statement
The documents submitted with the IDS have been considered, including those cited in the opposition filed with the EPO. However, none of the documents are found to teach or reasonably suggest predicting, using a load prediction model, a fatigue load and a limit load of the wind turbine based on the predicted wind resource parameter and an air density and comparing the predicted fatigue load and limit load with a reference load, or the subsequent dynamic adjustment based on those comparisons. The primary E1 reference may vaguely discuss using fatigue load and limit load calculations, but does not teach comparing both to a single reference load, does not teach dynamic adjustment (it is directed to a method of pre-configuration), and does not clearly teach predicting, using a load prediction model, a fatigue load and a limit load of the wind turbine based on the predicted wind resource parameter and an air density. The additional cited references do not make up for these deficiencies without ignoring certain limitations of claims 1 and 11, and/or guessing the capability of a person having ordinary skill in the art to expand on the teachings of the E1 reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747